Citation Nr: 0209309	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a dysthymic 
disorder, including depression claimed as due to undiagnosed 
illness.

5.  Entitlement to service connection for a headache 
disorder, including headaches claimed as due to undiagnosed 
illness.

6.  Entitlement to service connection for memory impairment, 
claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had two periods of active service from June 1974 
to June 1976, and from January 1991 to April 1991.  He served 
in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A hearing was held in November 1999 in Washington, DC, before 
the Board Member rendering this decision.  A transcript of 
the hearing testimony has been associated with the claims 
file.

Subsequent to the hearing, the Board in February 2000 
remanded this matter for additional development.  The claim 
is now returned to the Board for adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The service medical records from the veteran's first 
period of service are not available.

3.  The veteran served in the Persian Gulf during the Persian 
Gulf War (PGW). 

4.  The evidence does not show that hypertension is related 
to the veteran's service. Hypertension was not shown in 
service or within one year of separation from service.  

5.  There is no evidence of irritable bowel syndrome, 
hepatitis, dysthymic disorder, including depression, or 
headaches that can be associated with service or an in-
service occurrence or event, or are a manifestation of an 
undiagnosed illness.

6.  The competent and probative evidence of record shows that 
the veteran has a disability manifested by memory impairment 
which is due to undiagnosed illness.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).

2.  Irritable bowel syndrome, hepatitis B, a dysthymic 
disorder, including depression, and/or a headache disorder 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001).

3.  A disability manifested by memory impairment is due to 
undiagnosed illness, and service connection is warranted.  38 
U.S.C.A. §§ 1110, 1117 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

The statute pertaining to VA's duty to assist was recently 
revised.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claims under the 
VCAA.  By virtue of the information contained in the 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, the Board 
notes that the claims were remanded in February 2000 to allow 
the RO an opportunity to attempt to obtain missing service 
records.  It appears that all evidence identified by the 
veteran relevant to the claim have been associated with the 
claims file to the extent possible. 

Given that these actions reflect compliance with the newly 
enacted notification and duty-to-assist provisions, the Board 
finds that the veteran is not prejudiced by the Board's 
adjudication of this claim without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the claims at this time is appropriate.

Service connection - in general

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, where a veteran served 90 days or more during a 
war period or after December 31, 1946 and hypertension 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection - undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317 (2001).

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2006 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West Supp. 2001); 38 C.F.R. § 3.317(a)(1) (2001); 66 
Fed. Reg. 56614-56615 (Nov. 9, 2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b) (2001).

Factual Background

Initially, it is noted that service medical records from his 
first period of service (other than his June 27, 1974 
enlistment examination) appear to have been lost.  Attempts 
to locate these records, for an unrelated claim, were 
initially made by VA in 1977 through the National Personnel 
Records Center (NPRC) and the Navy.  However the Service 
noted that an extensive search was unable to locate any 
medical or dental records.

A notation in February 1978 noted negative replies from NPRC 
and the Service. The veteran in a letter dated in June 1979 
indicated that he had no copies of his service medical 
records.

During the veteran's second period of service in 1991, he 
served in Southwest Asia.  
He filed a claim in May 1996 for Persian Gulf Syndrome 
including memory loss, headaches, depression, high blood 
pressure, and loose bowels.

In February 2000 the Board remanded this matter in another 
attempt to locate service medical records from his first 
period of service.  As a result a microfiche of his National 
Guard/Reserve records were received as well as a copy of his 
enlistment physical from 1974.  No other first period service 
medical records are available. 


Service connection for hypertension 

On a VA examination in September 1996, the veteran noted he 
was being treated for hypertension and was taking Amlodine.  
The examiner noted blood pressure readings of; sitting - 
128/72, recumbent - 132/80, standing - 128/82, sitting after 
exercise - 150/94, and 2 minutes after exercise - 144/96.  

In a PGW protocol VA examination in August-September 1997, 
the examiner noted that the veteran had poorly controlled 
severe hypertension.

In a November 1999 Board hearing, the veteran, in essence, 
testified that hypertension was first noted 6 to 9 months 
after being released from his second period of service during 
treatment at the West Florida Medical Center. He did not 
recall any medical opinion as to the onset or cause of 
hypertension.  No elevated blood pressure readings were 
reported while in PGW.  

The file also contained National Guard/Reserve medical 
records showing normal BP reading 3 years prior to his second 
period of active service and 1 year after active service.  
His physical at separation from his second period of active 
duty also was normal. 

VA and private medical treatment records from 1983 to 1988 
reveal treatment for various conditions.  A history of 
frequent headaches and extreme tension were also noted in 
1983. 

In a May 1996 annual checkup the examiner noted the veteran 
was not taking any medication on a regular basis.  He had 
elevated blood pressure (BP) readings.  He further noted the 
veteran's migraine headaches appeared to have worsened 
recently and opined this was possibly related to his elevated 
BP readings.  The examiner believed his headaches would 
improve if his BP was under better control.  He diagnosed 
hypertension and prescribed Norvasc.  In a follow-up visit 
his BP had come down and under control.  

Discussion

Review of the record in this case fails to show any 
relationship between the veteran's currently diagnosed 
hypertension and service.  In service there were no 
complaints or findings regarding hypertension.  An annual 
Reserve physical (not active duty) dated in April 1988 notes 
a BP of 122/86, while his separation physical from PGW 
service in 1991 and another Reserve examination in February 
1992 both showed BP readings of 126/86.  West Florida Medical 
Center records do not show a diagnosis or treatment for 
hypertension within 1 year of separation from his last period 
of service.  There is nothing in the record to suggest a 
connection between hypertension and service.  There is no 
showing in the competent medical evidence of treatment for 
hypertension in service or within one year of separation from 
service.

As such, the Board finds that the preponderance of the 
evidence weighs against the claim for service connection for 
hypertension.


Service connection for hepatitis and irritable bowel syndrome

On a VA examination in September 1996, the veteran noted he 
suffered from diarrhea which he described as a single loose 
to watery stool a day.  He was very indefinite and the best 
the examiner could get was the diarrhea began in 1988.  He 
reported undergoing an upper GI series at some point but he 
could not remember the results.  He was using Imodium to 
control the diarrhea.  His abdomen was distended with no 
palpable organs or masses and no areas of tenderness.  A 
rectal examination was not possible due to the veteran's 
tenseness.  

After the examination, laboratory reports were received by 
the examiner revealing a CPK of 8,537 and LDH of 1,252.  This 
was indicative of abnormal liver function. He informed the 
veteran who then told him that in 1968 he was not allowed to 
donate blood.  However, he never investigated this further at 
that time.  He was again not allowed to donate blood in 1986 
and was told that he was positive for hepatitis.  He did not 
investigate further to find out what type of hepatitis was 
indicated.  In 1991 he was found to have hepatitis B 
antibodies.  The veteran denied anything which would lead to 
an elevated CPK such as cocaine use, street drugs, muscle 
injury, etc.  The conclusion was chronic active hepatitis B, 
and elevated CPK levels the cause of which was unclear and 
had resolved.

Regarding the reported history of soft stools, the examiner 
questioned if this really was abnormal.  The veteran 
certainly did not have diarrhea to the extent that he had 
only one bowel movement daily.  

In a subsequent PGW protocol examination in August-September 
1997, the veteran denied a history of substance abuse in the 
last 10 years, but admitted to occasional marihuana use.  He 
used alcohol regularly in the early 1970s and during college, 
but none of it was heavy usage.  Presently he might have 1 or 
2 drinks 2, 3, or 4 times a week.  
 
The veteran reported loose formed bowel movements 4 times 
daily and after each meal. The examiner noted that at his 
last VA examination, he reported only one soft stool movement 
a day.  The abdomen was negative and there was no hernia.  He 
was not able to permit a rectal examination.  The examiner 
noted that the veteran had chronic persistent hepatitis B 
with surface antigens. 

At a November 1999 Board hearing the veteran, in essence, 
testified that irritable bowel syndrome was first diagnosed 
prior to his Persian Gulf Service.  He had loose stools or 
diarrhea 2 or 3 times a year.  However, after returning from 
the PGW it became a regular occurrence almost on a daily 
basis.  He took Imodium for diarrhea.  He had never received 
an opinion as to its cause although he stated, "uh it-it's 
my thinking is that several of the doctors, whether they went 
on record or not, attributed it to a symptom-to Gulf War 
Syndrome ....."  He did not experience these problems in the 
Gulf.  They began 6 to 9 months after returning from the 
Gulf.

The veteran testified that he was first diagnosed with 
hepatitis B upon his return from PGW service in May or June 
1991.  While he had been told prior to PGW that he could not 
donate blood, he had never been diagnosed with hepatitis. 

The file also contains VA and private medical treatment 
records from 1983 to 1988 revealing treatment for chronic 
diarrhea and stomach pains. The diagnoses included acute 
gastroenteritis and functional diarrhea.  Medical records 
through his second service period in 1991 continue to reveal 
treatment for stomach complaints, constipation, etc.

An April 1986 letter from the Northwest Florida Blood Center, 
Inc., notes that his recent blood donation revealed a 
substance associated with a high degree of certainty to viral 
(serum) hepatitis.  He was advised to consult his physician. 

April 1991 medical records reveal the veteran was on active 
duty.  He noted that he had reported to a military dentist 
that in 1986 he was not allowed to donated blood because of a 
positive hepatitis test.  This condition been present since 
at least age 18.  He denied IV drug use, and never had 
hepatitis symptoms, but wanted to be further evaluated.  He 
had been hospitalized a few months earlier for a liver 
function test which was normal.  The diagnosis was questioned 
history of viral hepatitis.

April 1992 records revealed elevated liver function.  He 
admitted to drinking quite heavily over the last year. The 
examiner felt his drinking was extremely dangerous due to his 
condition.  

June 1992 records noted chronic persistent hepatitis B by 
history, and liver enzymes which kept going up.  He admitted 
to drinking quite often and probably to excess, and was 
strongly advised to avoid alcohol.  He never had a blood 
transfusion, practiced elicit sex, nor had jaundice.

A July 1992 letter from L. James Parker, Jr., M.D., notes his 
hepatitis serology was consistent with chronic hepatitis B.  

In a May 1996 annual checkup the examiner noted the veteran's 
chronic hepatitis and was concerned about the patient's 
drinking.  He had a history of chronic elevated liver 
function and needed to quit drinking.


Discussion

After having carefully considered the medical and other 
evidence of record, the Board concludes that hepatitis B 
clearly and unmistakably existed prior to the veteran's 
second period of service.  In addition,  it was also shown 
not to have been diagnosed until several years after his 
first period of service.  The weight of the evidence that it 
underwent an increase in severity during service.

The veteran also essentially testified that while he did not 
recall receiving any opinion as to the cause of his stomach 
disorder, he thought several doctors, "whether they went on 
record or not, attributed it to a symptom-to Gulf War 
Syndrome....."  Unfortunately the record does not contain any 
such opinions.  In any event, service connection as due to 
undiagnosed illness based on the veteran's Persian Gulf 
service would not be thus established, because there are 
diagnoses of stomach disorders, although there is no extant 
diagnosis of irritable bowel syndrome.  See 38 U.S.C.A. § 
1117 (West Supp. 2001); 38 C.F.R. § 3.317 (2001); 66 Fed. 
Reg. 56614-56615 (Nov. 9, 2001).

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
irritable bowel syndrome and hepatitis.  The benefits sought 
on appeal are accordingly denied.



Dysthymic disorder, headaches, depression

On a VA examination in September 1996, the veteran complained 
of frequent headaches about three times a week, and taking 
Amitriptyline to prevent headaches.  He also complained of 
depression without going into any details.  It was not clear 
to the examiner if his Amitriptyline was for depression or 
headaches.  

The examiner noted how very indefinite and vague the veteran 
was about presenting symptoms.  The examiner noted he was not 
competent to determine if his headaches were caused by 
depression or other problems.

In a PGW protocol examination in August-September 1997, a 
psychologist noted the veteran was activated for Desert Storm 
in 1991.  He had a prior history of headaches but reported 
that they became more frequent and severe after returning 
from the Persian Gulf.  He had been treated at the West 
Florida Medical Center by a neurologist.  Treatment with 
Amitriptyline decreased his headaches to only monthly.  
Slighter headaches occurred more often and were treated with 
Tylenol.  Headaches were aggravated by hunger and pressures 
at work.  

He reported his depression began in, "1991 or 1992 or 1993 
and revealing itself in 1993 and 1994."  The changes 
occurred gradually.  He seemed to report episodes of 
depression rather than ongoing depression.  He first denied 
any prior history of depression, but later said he used to 
get depressed over what people thought of him.  

He began treatment in June 1996 at the local VA outpatient 
clinic.  He has been prescribed Sertraline, Amitriptyline, 
and Aricept although he does not regularly take it.  Aside 
from this treatment he has never had any other history of 
mental health treatment.  He denied a history of substance 
abuse in the last 10 years, but admitted to occasional 
marihuana use.  He reported using alcohol regularly in the 
early 1970s and during college, but none of it was heavy 
usage.  Presently he might have 1 or 2 drinks 2, 3, or 4 
times a week.  

The examiner noted the veteran's intellectual ability placed 
him in the average range overall. His concentration was 
solidly average. The diagnoses was dysthymic disorder, mild; 
amnestic disorder, NOS.  Stressors included considerable 
stress at work, financial worries, and apparent memory 
difficulty. 

The examiner opined that the dysthymic disorder seems to have 
come on gradually over the past few years as a result of 
increasing pressure at work and lessened resilience.  This 
may be due to a maturing in his personality which has allowed 
him to speak his mind rather than try to accommodate people.   

A neurological examiner noted that headaches pre-existed his 
second period of service.  The veteran was not sure of any 
chemical exposure during Desert Storm but began having his 
current symptoms subsequently which have persisted and in 
some cases (memory) gotten worse. His headaches are usually 
frontal with intense pressure and some associated visual 
blurring.  Occasionally they are severe enough so he has to 
leave work.  He further complained of chronic depression.  

The examiner noted a normal neurological examination with no 
obvious memory deficit.  The impression was that his 
headaches were most likely persistent mixed tension and 
occasional vascular headaches.  There also was persistent 
mild memory loss and depression.  The general medical 
examiner noted the veteran had chronic headaches of a 
migraine and tension nature.  He had depression with an 
element of dementia.  

A hearing was held at the Board in November 1999.  The 
veteran testified that he first noticed problems with 
depression following his return from PGW.  He was in Saudi 
Arabia and did not know what he may have been exposed to.  He 
noted SCUDS landed within 10 miles of him. He had to put on 
gas masks.  He received treatment at the VA Mental Health 
Clinic.  

Regarding headaches, he believed they began when he was 
punched in the mouth by another serviceman during his first 
period of service.  He remembered taking aspirin.  But he did 
not really complain about it then.  After leaving service he 
started to take things for headaches, but they were not 
chronic until after PGW when they became a regular 
occurrence.  

The file also contained VA and private medical treatment 
records from 1983 to 1994.  A history of frequent headaches 
and extreme tension were noted in 1983, while a February 1994 
record noted a history of migraines.  No opinion is noted in 
the file relating the headaches to any service injury or 
trauma.
 
In a May 1996 annual checkup the examiner noted the veteran's 
migraine headaches appeared to have worsened recently. He 
further noted the veteran had elevated blood pressure 
readings. He opined that the veteran's headaches were 
possibly related to his elevated BPS.   The examiner believed 
his headaches would improve if his BP was under better 
control.  He diagnosed hypertension and began treatment with 
Norvasc.  In a follow-up visit the BP had come down and 
controlled and his headaches were much improved.  

Discussion

After having carefully considered the medical and other 
evidence of record, the Board concludes that the claimed 
dysthymia/depression disorder is not related to service as it 
was not demonstrated within the first year after his last 
period of service.  In addition his headache disorder was 
first shown in the medical records several years after his 
first period of service during the 15 year period between his 
two periods of service.  As such it preexisted his Persian 
Gulf War service by several years.  There is no evidence to 
indicate that his headache disorder was aggravated by his 
service.  In addition, it appears his headache disorder has 
improved with his treatment for a hypertensive disorder.   

To the extent that the veteran himself is attempting to 
establish diagnoses of dysthymia/depression and a headache 
disorder, although he is competent to report on his symptoms, 
as a lay person without medical training he is not competent 
to comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Service connection as due to undiagnosed illness based on the 
veteran's Persian Gulf service is also not established, 
because there are is a diagnosis of a depressive disorder due 
to stressors related to his job, and financial worries; and a 
diagnosis of migraine and vascular headaches secondary to his 
hypertension.  See 38 U.S.C.A. § 1117 (West Supp. 2001); 38 
C.F.R. § 3.317 (2001); 66 Fed. Reg. 56614-56615 (Nov. 9, 
2001).

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
dysthymia/depression and a headache disorder.  The benefits 
sought on appeal are accordingly denied.

Memory impairment  

On a VA examination in September 1996, the veteran complained 
of memory loss but was unable to define this beyond stating 
that it related to names and forgetting things.  He relied on 
notes and memos to jog his memory.  He did not claim PGW 
Syndrome although he complained of memory loss and there was 
some evidence of inability to concentrate and recall 
properly.

In a PGW protocol examination in August-September 1997, the 
veteran considered himself an average student.  He finished 
college but had to work harder than others to achieve his 
grades.  The veteran noted that after Desert Storm he began 
having his current symptoms which have persisted.  The memory 
loss began about 5 years ago and seems to be getting worse.  
People have noticed his memory was poorer and he was in the 
habit of forgetting things.  He wondered if something had 
happened in Desert Storm to make his memory worse.  

The examiner noted the veteran's intellectual ability placed 
him in the average range overall.  Judging from his history 
of having to work hard to make average grades, he was always 
average.  His general memory was what would be expected.  
There did not appear to be any memory problem with general 
and verbal memory.  His visual memory was actually better 
than expected.  Concentration was solidly average.  Memory in 
the delayed recall area was significantly below average.  

During the interview he was able to keep a lengthy train of 
thought with no lapse in concentration or memory.  He was 
diagnosed with an amnesic disorder of unknown cause because 
of the apparent development of memory impairment in a delayed 
recall situation making it difficult for him to recall 
previously learned new material.  It does not appear to have 
been caused by any other obvious cause such as his depression 
or concentration difficulty. 

The examiner noted a normal neurological examination with no 
obvious memory deficit.  There was persistent mild memory 
loss.  An EEG analysis and cognitive evoked potentials 
studies revealed some abnormalities consistent with short 
term memory loss or difficulty with cognitive processing of 
information.  These results did not, "shed any light on the 
reason or cause of the abnormalities."

At a Board Hearing in November 1999, the veteran testified 
that he first noticed problems with memory loss following his 
return from PGW.  He was in Saudi Arabia and did not know 
what he may have been exposed to.  He received treatment at 
the VA Mental Health Clinic and testified that while, 
"everything is bad, but that's really bad, the memory 
loss."  His doctor gave him medicine that was new on the 
market and people with Alzheimer's disease took.  

Discussion

The current existence of impaired memory function is shown by 
the findings of the PGW protocol examination and 
neuropsychological assessment in September 1997. There is no 
evidence that such disability existed prior to the veteran's 
service in Southwest Asia.  Because no organic disease to 
account for the disability manifested by memory impairment 
has been reported by the physicians and psychologists who 
have evaluated the veteran, the disability must be considered 
to be the result of undiagnosed illness.  Service connection 
for a disability manifested by memory impairment as due to 
undiagnosed illness is also established.

The Board finds that the evidence allows for the grant of 
service connection for impairment of memory due to 
undiagnosed illness as the result of the veteran's Persian 
Gulf service. See 38 U.S.C.A. §§ 1110, 1117 (West Supp. 
2001); 38 C.F.R. § 3.317 (2001). The appeal is allowed to 
that extent.


ORDER

Service connection for hypertension is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for hepatitis is denied.

Service connection for a dysthymic disorder, including 
depression due to undiagnosed illness is denied.

Service connection for a headache disorder, including 
headaches due to undiagnosed illness is denied.

Service connection is granted for a disability manifested by 
memory impairment due to undiagnosed illness.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

